ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that MERCEDES DE LA REZA of HACK-ENSACK, who was admitted to the bar of this State in 1979, *400should be reprimanded for violating RPC 1.7 (conflict of interest), and that respondent should practice under supervision for a period of one year, and good cause appearing;
It is ORDERED that MERCEDES DE LA REZA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.